                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

NITETEK LICENSING LLC,

              Plaintiff,
                                                        CASE NO. 1:21-cv-04738-DLC
      v.
                                                                PATENT CASE
EVBOX NORTH AMERICA INC.,
                                                        JURY TRIAL DEMANDED
              Defendant.


                              EVBOX’S RULE 7.1
                       CORPORATE DISCLOSURE STATEMENT

   Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant EVBox North America Inc. (“EVBox”) states that EVBox, a privately-owned New

York corporation, and no public entity owns 10% or more of EVBox’s shares.




                                             1
Dated: July 6, 2021


                          FISH & RICHARDSON P.C.

                      By: /s/ Excylyn J. Hardin-Smith
                          Excylyn J. Hardin-Smith (EHS7780)
                          hardin-smith@fr.com
                          7 Times Square, 20th Floor
                          New York, New York 10036
                          Tel: (212) 765-5070
                          Fax: (212) 258-2291

                          Neil J. McNabnay
                          Ricardo J. Bonilla
                          Rodeen Talebi
                          1717 Main Street, Suite 5000
                          Dallas, Texas 75201
                          (214) 747-5070 (Telephone)
                          (214) 747-2091 (Facsimile)
                          mcnabnay@fr.com
                          rbonilla@fr.com
                          talebi@fr.com

                          COUNSEL FOR DEFENDANT
                          EVBOX NORTH AMERICA INC.




                          2
